Porter, J.


delivered the opinion of the court. The plaintiff has appealed, and assigns for error, apparent on the face of the record, that the sheriff sold property for cash, when it ought to have been disposed of on a credit. This error is apparent no where on the record, but in the allegations contained in the original petition; and where the general issue is pleaded, these allegations cannot be taken as facts, on which this court is authorised to reverse the judgment below.


It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.